Detailed Action
	This action is responsive to an original application filed on 12/9/2019 with acknowledgement that this application has a priority date of 1/30/2019 to foreign application CN201910090917.8. 
	Claims 1-6 and 14-20 are currently pending.  Claim 1 is an independent claim. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed on August 28, 2021 is acknowledged.  One page of amended abstract and four pages of amended claims were received on August 28, 2021.  The amended abstract is reviewed and acceptable to correct objections to the original specification.  Claims 1-2, 5-6, 17 and 20 have been amended.  Claims 7-13 have been cancelled.  The amended claims are reviewed and acceptable to correct previous objections to the original claims, however amended Claim 1 is now objected to.  The drawings are no longer objected to under 37 CFR 1.83(a).  The amended claims are no longer rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112(b). 
Claim Objections
Claim 1 is objected to because of the following informalities:
In Claim 1 Lines 33-34, “the feeding channel is a cylindrical through hole having a feed turbulence thread on the inner surface” should be revised to “the feeding channel is a cylindrical through hole with an inner surface having a feed turbulence thread” or something similar to ensure proper antecedent basis. 
In Claim 1 Lines 39-40, “the pre-atomization regulating channel is a cylindrical through hole having a regulating turbulence thread on the inner surface” should be revised to “the pre-.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2019/0336992 A1 to Wang et al. (“Wang”) in view of US PGPUB 2020/0164390 A1 to Tam et al. (“Tam”), US PGPUB 2020/0030828 A1 to Seeley et al. (“Seeley”), and DE 10 2017 002 139 A1 to Jurgen (“Jurgen”).
As to Claim 1, Wang discloses a spraying equipment (Fig. 4 #2 “spray tip”) for atomizing a working fluid (Paragraph 0003), the spraying equipment comprising: 
a spray tip body (See Annotated Fig. 4) having a top (See Annotated Fig. 4) and a lower end (See Annotated Fig. 4); 
a handle (Fig. 4 #2b “handle”) arranged on the top of the spray tip body; and 
a chamfer (Fig. 4 #2f “bevel”) defined at the lower end of the spray tip body, wherein: 

the spray direction indicator is designed to point to a discharge direction of the spray tip body (See Fig. 4, the arrow that says “SPRAY” points to a discharge direction that the spray tip body is facing), 
the spray tip body further comprises a retaining shoulder (Fig. 4 #2d “shoulder”) and a ring collar (Fig. 4 #2c “tip ring collar”), a mounting hole (See Annotated Fig. 4, the mounting hole containing components that are mounted in it) having a channel axis (See Annotated Fig. 4), a pre-atomizing component (See Annotated Fig. 4), and a tip atomizing component (See Annotated Fig. 4), and 
the pre-atomizing component and the tip atomizing component are connected to each other sequentially along the channel axis, in a fluid stream direction (See Annotated Fig. 4, the fluid stream direction indicated by the inlet hole #2a).
Wang does not disclose:
wherein the spraying equipment is a low-pressure spraying equipment for atomizing a working fluid at a low-pressure, wherein the low pressure is at 1000 psi or lower,
the low-pressure spraying equipment is configured to uniformly apply the working fluid with the low-pressure to a surface of a workpiece during a spraying operation,
the pre-atomizing component further comprises a feeding channel, a pre-atomization channel, and a pre-atomization regulating channel, 
the feeding channel, the pre-atomization channel, and the pre-atomization regulating channel are three coaxial hollow channels sequentially defined and connected along the channel axis inside the pre-atomizing component,
the feeding channel, the pre-atomization channel, and the pre-atomization regulating channel form a dumbbell-shaped hallow structure, 

the feeding channel is a cylindrical through hole, and
the pre-atomization regulating channel is a cylindrical through hole.
However, Tam discloses a low pressure spraying equipment (Fig. 2 #20 “spray tip”) for atomizing a working fluid at a low-pressure (Paragraph 0012 “pressure of the paint output by the pump and received at the connector 22 for spraying can be between 3.48-51.7 MPa (500-7500 psi), with pressures of 10.3-20.7 MPa (1500-3000 psi) being typical”), the low-pressure spraying equipment comprising a spray tip body (Fig. 2 # 26 “cylindrical body”),
wherein the low-pressure is at 1000 psi or lower (Per Paragraph 0012 the working fluid can be atomized at a pressure as low as 500 psi),
the low-pressure spraying equipment is configured to uniformly apply the working fluid with the low-pressure to a surface of a workpiece during a spraying operation (Paragraph 0025 “Better atomized fluid produces a more uniform spray pattern, which facilitates spraying at lower pressures”),
wherein the spray tip body comprises a mounting hole (Fig. 4 #30 “hole”) having a channel axis (Fig. 4 #Af “flow axis”), a pre-atomizing component (Fig. 4 #38 “up-stream chamber piece”) and a tip-atomizing component (Fig. 4 #36 “spray outlet piece”), 
wherein the pre-atomizing component further comprises a feeding channel (Fig. 4 #48 “channel”), a pre-atomization channel (Fig. 4 #66 “aperture”), and a pre-atomization regulating channel (Fig. 4 #76 “turbulation chamber portion”, which comprises #70 “expansion section” and #72 “main section”), 
f), and
the feeding channel, the pre-atomization channel, and the pre-atomization regulating channel form a dumbbell-shaped hallow structure (See Fig. 4, the feeding channel, the pre-atomization channel, and the pre-atomization regulating channel form a hallow structure resembling the shape of a dumbbell), 
the pre-atomization regulating channel having a uniform diameter (Per Paragraph 0026, “expansion section #70 can have an abrupt (flush) expansion rather than being angled along flow axis Fa“, and Per Paragraph 0027 “the inner surfaces defining turbulation chamber portion 76 can have different diameters”, which implies that they can also have the same diameter, and Per Paragraph 0032 “If corner 90 is not curved, diameter DD of downstream surface 88 would be the same as the smallest diameter of expansion section 70”, thus if there is a flush expansion and corner 90 is not curved the smallest diameter of expansion section 70 could equate to the largest diameter of pre-atomization regulating channel 76, giving the pre-atomization regulating channel a uniform diameter) that is at least five times as large as a uniform diameter of the pre-atomization channel (See Fig. 6, Per Paragraph 0035 “Angle G can be in the range of 0-6 degrees” and “Angle E can be in the range of 84-90 degrees”, if Angle G is 0 degrees and Angle E is 90 degrees, then the pre-atomization channel has a uniform diameter, Per Paragraph 0037 “Diameter DA can be twice, three, four, or more times smaller than the next smallest inner diameter of upstream chamber piece 38”, the next smallest inner diameter of the upstream chamber piece 38 is the feeding channel, which has a diameter smaller than the diameter of the pre-atomization regulating channel, so if DA is five times smaller than the diameter of the feeding channel, then the uniform diameter of the pre-atomization regulating channel is at least five times as large as the uniform diameter of the pre-atomization channel) to compress the working fluid when the working fluid 
the feeding channel is a cylindrical through hole (See #48 in Fig. 4), and
the pre-atomization regulating channel is a cylindrical through hole (Per Paragraphs 0026 and 0027 the pre-atomization regulating channel can have a uniform diameter which would make it a cylindrical through hole).
Tam discloses that utilizing a pre-atomizing component with this configuration helps improve fluid shearing and spray fan development (Paragraph 0011 “The upstream and downstream pieces further define a turbulation chamber. These features help improve fluid shearing and spray fan development. Further geometric features of the spray tip assembly allow for improved mechanical properties and potentially, extended service life of the spray tip.”) and improves atomization of fluid which produces a more uniform spray pattern, which facilitates spraying at lower pressures (Paragraph 0025 “Aperture 66 constricts the flow, and along with varied inner surfaces and diameters of turbulation chamber 68, described in greater detail below, increases turbulence of, and imparts shear on, the fluid flow. More specifically, both turbulating and shearing the fluid temporarily reduces its viscosity, improving atomization of the fluid from outlet aperture 16. Better atomized fluid produces a more uniform spray pattern, which facilitates spraying at lower pressures. Operating at lower pressures allows for reduced power and structural (e.g., spray gun size, individual component design, etc.) requirements”).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the spray tip body of Wang to use the pre-atomizing component of Tam for the purpose of improving shearing, spray fan development, and atomization to produce a uniform spray pattern at certain pressures.  Using the pre-atomizing component of Tam in the spray tip body of Wang would result in the spraying equipment 
As to Claim 1, in reference to Wang’s spraying equipment modified by Tam’s pre-atomizing component as applied above, Tam does not disclose wherein the feeding channel has a feed turbulence thread on the inner surface to force the working fluid to rotate along the internal surface of the feeding channel and towards the pre-atomization regulating channel via the pre-atomization channel.
However, Seeley discloses a pre-atomizing component (Fig. 1 #12 “nozzle”) comprising a feeding channel (Fig. 2B #110B “interior surface”) that has a feed turbulence thread (Fig. 2B #100B “thread”) on the inner surface to force a working fluid (Paragraph 0052 “effluent gas stream”) to rotate along the internal surface of the feeding channel (Paragraph 0057) towards a pre-atomization regulating channel (Fig. 1 #14 “treatment chamber”).
Seeley discloses that having a feed turbulence thread on the inner surface of the feeding channel is effective to rotate the working fluid, creating a vortex prior to entering the pre-atomization regulating channel (Paragraph 0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique taught by Seeley of having feed turbulence threads on an inner surface of a feeding channel to apply feed turbulence threads on an inner surface of the feeding channel of Wang’s spraying equipment modified by Tam’s pre-atomizing component as applied above, as doing so would yield the predictable result of rotating the working fluid, creating a vortex that atomizes the working fluid prior to entering the pre-atomization regulating channel via the pre-atomization channel. 

However, Jurgen discloses a spraying equipment (Fig. 3) with a feeding channel (Fig. 3 #8 “inlet chamber”), a pre-atomization channel (Fig. 3 an inside of #35 “retaining ring”), and a pre-atomization regulating channel (Fig. 3 #11 “Verwirblerteil”), wherein the pre-atomization regulating channel has a regulating turbulence thread (Fig. 10 # 30 “Thread”) on the inner surface to form a vortex and push the working fluid to flow to the internal surface of the regulating turbulence thread to thereby reduce a net pressure loss of the working fluid (See Fig. 3 and Page 2 Paragraph 0009 in Google Patents Machine Translation “the fluid flowing through is swirled in each turbulence channel”, Paragraph 0020 in Google Patents Machine Translation “wherein in the one swirling channel a right-handed thread and in the other swirling channel a left-handed thread is arranged”, Paragraph 0083 in Google Patents Machine Translation “a pressure maximum of a swirl flow 43 meets in the mixing zone 45 to a pressure minimum of the other swirl flow 44 , which leads to a mutual reduction of the twist effect in the double eddy current 28 and thus to a flow calming and to a reduction of pulsating pressure fluctuations”, it is understood that a reduction of pulsating pressure fluctuations equates to a reduction in net pressure loss of the working fluid).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique taught by Jurgen of having regulating turbulence threads on an inner surface of a pre-atomization regulating channel to apply regulating turbulence threads on an inner surface of the pre-atomization regulating channel of Wang’s spraying equipment modified by Tam’s pre-atomizing component and Seeley’s feed turbulence thread as applied 
As to Claim 2, in reference to Wang’s spraying equipment modified by Tam’s pre-atomizing component, Seeley’s feed turbulence thread, and Jurgen’s regulating turbulence thread as applied to Claim 1 above, Wang further discloses wherein the retaining shoulder is disposed below the ring collar (See Fig. 4), and the low-pressure spraying equipment is operated to be reversible by rotating the handle for 180 degrees when the low-pressure spraying equipment is cleansed (Paragraph 0030 “The cylinder-shaped structure further includes a retaining shoulder 2d and a tip ring collar 2c located close to the end connecting with the handle 2b. The spray tip 2 needs to be rotated 180 degrees to be cleansed. The tip ring collar 2c interferes with the frontend surface of the diverging tip guard members 1c during the rotation of the spray tip 2 to thereby limit the rotation range of the spray tip 2”).
As to Claim 3, in reference to Wang’s spraying equipment modified by Tam’s pre-atomizing component, Seeley’s feed turbulence thread, and Jurgen’s regulating turbulence thread as applied to Claim 2 above, Wang further discloses wherein the retaining shoulder and the ring collar are arranged to limit the rotation range of the handle (Paragraph 0030 “The tip ring collar 2c interferes with the frontend surface of the diverging tip guard members 1c during the rotation of the spray tip 2 to thereby limit the rotation range of the spray tip 2”, See Fig. 2 showing spray tip 2 assembled in spray tip guard 1, #2d extends outwardly from the spray tip body and covers a portion of the spray tip body’s circumference so #2d can contact a portion of #1 such that the rotation range of the handle can be limited).
As to Claim 4, in reference to Wang’s spraying equipment modified by Tam’s pre-atomizing component, Seeley’s feed turbulence thread, and Jurgen’s regulating turbulence thread as applied to Claim 1 above, Wang does not disclose wherein the spray tip body is made of stainless steel.  Tam 
However, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s spraying equipment modified by Tam’s pre-atomizing component, Seeley’s feed turbulence thread, and Jurgen’s regulating turbulence thread as applied to Claim 1 above to have the entire spray tip body made out of stainless steel, as doing so would prevent rusting with a well-known durable material that is resistant to corrosion, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice per In re Lenshin, 125 USPQ 416.
As to Claim 5, in reference to Wang’s spraying equipment modified by Tam’s pre-atomizing component, Seeley’s feed turbulence thread, and Jurgen’s regulating turbulence thread as applied to Claim 1 above, Tam further discloses wherein the feeding channel and the pre-atomization regulating channel are both cylindrical through holes having smooth inner surfaces (In Fig. 4 #48 is shown as a cylindrical hole with a smooth inner surface, Per Paragraph 0026, “expansion section #70 can have an abrupt (flush) expansion rather than being angled along flow axis Fa“, and Per Paragraph 0027 “the inner surfaces defining turbulation chamber portion 76 can have different diameters”, which implies that they can also have the same diameter, and Per Paragraph 0032 “If corner 90 is not curved, diameter DD of downstream surface 88 would be the same as the smallest diameter of expansion section 70”, thus if there is a flush expansion and corner 90 is not curved the smallest diameter of expansion section 70 could equate to the largest diameter of pre-atomization regulating channel 76, making it cylindrical with a smooth inner surface), and the pre-atomization channel is an elongated cylindrical passage (See Fig. 6, Per Paragraph 0035 “Angle G can be in the range of 0-6 degrees” and “Angle E can be in the range of 84-90 degrees”, if Angle G is 0 degrees and Angle E is 90 degrees, then the pre-atomization channel is an elongated cylindrical passage).

As to Claim 14, in reference to Wang’s spraying equipment modified by Tam’s pre-atomizing component, Seeley’s feed turbulence thread, and Jurgen’s regulating turbulence thread as applied to Claim 1 above, Wang further discloses wherein the tip atomizing component further comprises a turbulence chamber (See Annotated Fig. 4-detail), a frustoconical passage (See Annotated Fig. 4-detail), an outlet passage (See Annotated Fig. 4-detail), and an outlet orifice (See Annotated Fig. 4-detail), the turbulence chamber, the frustoconical passage, the outlet passage, and the outlet orifice are coaxially defined and sequentially connected along the channel axis inside the tip atomizing component (See Annotated Fig. 4-detail).
As to Claim 15, in reference to Wang’s spraying equipment modified by Tam’s pre-atomizing component, Seeley’s feed turbulence thread, and Jurgen’s regulating turbulence thread as applied to Claim 14 above, Wang further discloses wherein the turbulence chamber is a cylindrical cavity (See Annotated Fig. 4-detail).
As to Claim 16, in reference to Wang’s spraying equipment modified by Tam’s pre-atomizing component, Seeley’s feed turbulence thread, and Jurgen’s regulating turbulence thread as applied to Claim 15 above, Wang further discloses wherein the frustoconical passage is arranged between the turbulence chamber and the outlet passage (See Annotated Fig. 4-detail).
As to Claim 17, in reference to Wang’s spraying equipment modified by Tam’s pre-atomizing component, Seeley’s feed turbulence thread, and Jurgen’s regulating turbulence thread as applied to 
As to Claim 18, in reference to Wang’s spraying equipment modified by Tam’s pre-atomizing component, Seeley’s feed turbulence thread, and Jurgen’s regulating turbulence thread as applied to Claim 17 above, Wang further discloses wherein the outlet orifice includes a wedge-shaped cut outlet (See Annotated Fig. 4-detail).
As to Claim 19, in reference to Wang’s spraying equipment modified by Tam’s pre-atomizing component, Seeley’s feed turbulence thread, and Jurgen’s regulating turbulence thread as applied to Claim 14 above, Wang in view of Tam discloses wherein the turbulence chamber is connected with the pre-atomization regulating channel (See Annotated Fig. 4 of Wang and Fig. 4 of Tam, if the pre-atomizing component of Tam replaces the pre-atomizing component of Wang, the spray equipment will be configured such that the turbulence chamber is connected with the pre-atomization regulating channel.)
As to Claim 20, in reference to Wang’s spraying equipment modified by Tam’s pre-atomizing component, Seeley’s feed turbulence thread, and Jurgen’s regulating turbulence thread as applied to Claim 19 above, Wang does not disclose wherein the mounting hole is a stepped passage having a wider section and a narrower section, the pre-atomizing component is adapted to fit inside the wider section of the mounting hole, an upstream end of the tip atomizing component having a cylindrical shape is adapted to fit inside the wider section of the mounting hole, and a downstream end of the tip atomizing component having a spherical shape is adapted to extend into the narrower section of the mounting hole by abutting a step surface of the stepped passage.  
However, Tam further discloses wherein the mounting hole is a stepped passage having a wider section and a narrower section (See Annotated Fig. 4, the wider section of #30 extending to step #64, where the mounting hole #30 then narrows), the pre-atomizing component is adapted to fit inside the wider section of the mounting hole (See Annotated Fig. 4, the pre-atomizing component is inside the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s spraying equipment modified by Tam’s pre-atomizing component, Seeley’s feed turbulence thread, and Jurgen’s regulating turbulence thread as applied to Claim 19 above to have the mounting hole be a stepped passage having a wider section and a narrower section, such that the pre-atomizing component be adapted to fit inside the wider section of the mounting hole, the upstream end of the tip atomizing component having a cylindrical shape adapted to fit inside the wider section of the mounting hole, and the downstream end of the tip atomizing component having a spherical shape adapted to extend into the narrower section of the mounting hole . 

    PNG
    media_image1.png
    1255
    888
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1405
    857
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    700
    824
    media_image3.png
    Greyscale

Response to Arguments
	Applicant's arguments filed 7/6/2021 have been fully considered.
	Applicant has amended Claims 2 and 17 such that the drawings are no long objected to for not showing claimed features of the invention.
	Applicant has amended the abstract, which was the subject of objection.  The abstract is no longer objected to. 

Applicant has amended claims that were rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims are no longer rejected under 35 U.S.C. 112(a). 
Applicant has amended claims that were rejected under 35 U.S.C. 112(b) as being indefinite and failing to particularly point out and distinctly claim the subject matter which Applicants regard as the invention.  The claims are no longer rejected under 35 U.S.C. 112(b). 
Applicant has amended independent Claim 1, which was rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Tam.  Examiner notes that amended Claim 1 has overcome the previously presented rejection under 35 U.S.C. 103 as being unpatentable over Wang in view of Tam, and that dependent Claims 2-6 and 14-20 are no longer rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Tam.  Examiner notes that dependent Claims 7-13 have been cancelled.   
Examiner submits that Claims 1-6 and 14-20 are now rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Tam, Seeley, and Jurgen as noted above.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Applicant notes that amended independent Claim 1 requires a low-pressure spraying equipment for atomizing a working fluid at a low-pressure that is at 1000 psi or lower.  Examiner notes that while the spray tip disclosed by Tam typically works at a pressure of 1500-3000 psi, Tam also discloses that the spray tip operates at pressures below 1000 psi (See Paragraph 0012 which discloses an operating pressure as low as 500 psi).
Applicant states that there is no suggestion in Jurgen for arranging threads to reduce a net pressure loss of the working fluid.  Examiner respectfully disagrees and submits that Jurgen teaches arranging 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US PGPUB 2018/0178228 A1 to Kinne et al. discloses a pre-atomizing component comprising a feeding channel, a pre-atomization channel, and a pre-atomization 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        
/ARTHUR O. HALL/Supervisory Patent Examiner, Art Unit 3752